DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 4 objected to because of the following informalities:  Claim 4 recites “the restricting portion”. There is improper antecedent basis. Understood in the context of the claim to be a typographical error that should instead read as –the protruding portion--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhan (US 9689595).

Regarding claim 1, Zhan (FIGs 6-7) discloses “An electronic expansion valve, comprising a valve seat assembly (11, 2, 4) and a valve core assembly (3, 611, 32, 61, 63, 72) disposed in the valve seat assembly (see FIG 4); wherein the valve seat assembly comprises a valve seat (1), a valve seat core (2), and a guide sleeve (4); the valve seat is provided with a valve chamber (interior of 1) having an opening at a first end (1 has an opening at the top end), and the valve seat core (2) is disposed on a second end of the valve seat (bottom end of 1), and the guide sleeve (4) is disposed on the valve seat (see FIGs);
the valve seat core (2) is provided with a through hole (hole in 2); a sidewall of the through hole (at 21) near the guide sleeve (seen to be near 4) is circumferentially provided with an inclined surface (at 21, 2 has a slight taper) inclined outwards and configured for controlling a flow rate of a refrigerant (by virtue of defining the path when 3 moves off of 2); and
the valve core assembly (3, 611, 32, 61, 63, 72) comprises a valve head (3), which is disposed in the guide sleeve (4), and is slidable (Column 8 lines 35-40); one end of the valve head matching with the valve seat core (bottom end of 3 that abuts 2) is provided with a sealing surface (at 21);
the valve head is driven to move close to or away from the valve seat core (Column 8 lines 35-40), so as to adjust a gap between the inclined surface and the sealing surface and control the flow rate of the refrigerant (Column 8 lines 35-40).”

Regarding claim 2, Zhan (FIGs 6-7) discloses “wherein an end of the through hole (top end of 2) near the guide sleeve (understood to be “near” 4) is provided with a guiding opening (top end of 2 is open); a diameter of the guiding opening gradually increases along a direction from the valve seat core to the guide sleeve (taper radially expands outward, which is “a direction from the valve seat core to the guide sleeve”), so that the inclined surface (top part 2 of at 21) inclined outwards is defined on an inner wall of the guiding opening (see FIGs).”

Regarding claim 3, Zhan (FIGs 6-7) discloses “wherein the guiding opening has an open angle a, and the through hole has a diameter A, and the diameter A increases as the open angle a increases (understood to be accomplished by virtue of it tapering outwards in same direction as the valve opening direction, in a similar manner to the applicant).”

Regarding claim 5, Zhan (FIGs 6-7) discloses “wherein the valve core assembly (3, 611, 32, 61, 63, 72)  further comprises a ball screw (61 seen to be a ball screw, as it resembles the screw of the applicant) and a spring (72); the valve head (3) is provided with a connecting hole (31), and a first end of the ball screw (bottom of 61) is arranged in the connecting hole (see FIG 6); and the spring (72) sleeves on the ball screw (72 surrounds bottom end of 61, indirectly abuts via 611, read on “sleeves”), and a first end of the spring (top of 72) abuts against the ball screw (indirectly via 63, like applicant’ relationship of 23/24/25), and a second end of the spring (bottom of 72) is located in the connecting hole (see FIG 6).”

Regarding claim 10, Zhan (FIGs 6-7) discloses “wherein the electronic expansion valve further comprises a nut assembly (62) and a rotor (71); the nut assembly is disposed at the first end of the valve seat (top of 1) away from the valve seat core (see FIGs); and a second end of the ball screw (top of 61) away from the valve seat core penetrates from and screws to the nut assembly (analogously described in Column 8 lines 28-31), and is connected to the rotor (see FIGs).”

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lv et al (US 9383027), hereinafter Lv1.

Regarding claim 1, Lv1 (FIG 4) discloses “An electronic expansion valve, comprising a valve seat assembly (1) and a valve core assembly (6) disposed in the valve seat assembly (see FIG 4); wherein the valve seat assembly comprises a valve seat (main body of 11), a valve seat core (12), and a guide sleeve (upper portion of 1 that tightly surrounds 2); the valve seat is provided with a valve chamber (interior of 11) having an opening at a first end (11 has an opening at the top end), and the valve seat core (12) is disposed on a second end of the valve seat (bottom end of 11), and the guide sleeve is disposed on the valve seat (see FIG 4, sleeve extends inward from 11);
the valve seat core (12) is provided with a through hole (interior of 12, opens at top); a sidewall of the through hole (at 122) near the guide sleeve (seen to be near the sleeve) is circumferentially provided with an inclined surface (there is a slight taper at the top of 122) inclined outwards (tapers out relative to center of 12) and configured for controlling a flow rate of a refrigerant (by virtue of defining the path when 2 moves on/off of 12); and
the valve core assembly (6) comprises a valve head (2), which is disposed in the guide sleeve (see FIG 4), and is slidable (Column 6 lines 10-26); one end of the valve head matching with the valve seat core (bottom end of 2 that abuts 12) is provided with a sealing surface (edge of 2);
the valve head is driven to move close to or away from the valve seat core (Column 6 lines 10-26), so as to adjust a gap between the inclined surface and the sealing surface and control the flow rate of the refrigerant (Column 6 lines 10-26).”

Regarding claim 2, Lv1 (FIG 4) discloses “wherein an end of the through hole (top opening of 12) near the guide sleeve (understood to be “near” the sleeve) is provided with a guiding opening (top end of 12 is open); a diameter of the guiding opening gradually increases along a direction from the valve seat core to the guide sleeve (taper radially expands outward, which is “a direction from the valve seat core to the guide sleeve”), so that the inclined surface (top part 122) inclined outwards is defined on an inner wall of the guiding opening (see FIG 4).”

Regarding claim 3, Lv1 (FIG 4) discloses “wherein the guiding opening has an open angle a, and the through hole has a diameter A, and the diameter A increases as the open angle a increases (understood to be accomplished by virtue of it tapering outwards in same direction as the valve opening direction, in a similar manner to the applicant).”

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lv et al (US 20110012038), hereinafter Lv2.

Regarding claim 1, Lv2 (FIG 1) discloses “An electronic expansion valve, comprising a valve seat assembly (1, 17, 6) and a valve core assembly (16, 15, 13, 4, 14, 12) disposed in the valve seat assembly (see FIG 1); wherein the valve seat assembly comprises a valve seat (main body of 1), a valve seat core (17), and a guide sleeve (lower portion of 6 that surrounds 15; 11); the valve seat is provided with a valve chamber (interior of 1) having an opening at a first end (1 has an opening at the top end), and the valve seat core (17) is disposed on a second end of the valve seat (bottom end of 1), and the guide sleeve is disposed on the valve seat (see FIG 1, sleeve rests on 1);
the valve seat core (17) is provided with a through hole (interior of 17, opens at top); a sidewall of the through hole (top tapered opening) near the guide sleeve (seen to be near the sleeve) is circumferentially provided with an inclined surface (there is a taper at the top of 18) inclined outwards (tapers out relative to center of 17) and configured for controlling a flow rate of a refrigerant (by virtue of defining the path when 16 moves on/off of 17); and
the valve core assembly (16, 15, 13, 4, 14, 12) comprises a valve head (16, 15), which is disposed in the guide sleeve (see FIG 1), and is slidable (up/down); one end of the valve head matching with the valve seat core (bottom end of 16) is provided with a sealing surface (edge of 16);
the valve head is driven to move close to or away from the valve seat core, so as to adjust a gap between the inclined surface and the sealing surface and control the flow rate of the refrigerant (movement of 16 on/off of 17 controls the flow area/rate).”

Regarding claim 2, Lv2 (FIG 1) discloses “wherein an end of the through hole (top opening of 17) near the guide sleeve (understood to be “near” the sleeve) is provided with a guiding opening (top end of 17 is open); a diameter of the guiding opening gradually increases along a direction from the valve seat core to the guide sleeve (taper radially expands outward, which is “a direction from the valve seat core to the guide sleeve”), so that the inclined surface (top part 17) inclined outwards is defined on an inner wall of the guiding opening (see FIG 1).”

Regarding claim 3, Lv2 (FIG 1) discloses “wherein the guiding opening has an open angle a, and the through hole has a diameter A, and the diameter A increases as the open angle a increases (understood to be accomplished by virtue of it tapering outwards in same direction as the valve opening direction, in a similar manner to the applicant).”

Regarding claim 4, Lv2 (FIG 4) discloses “wherein a protrusion portion (outer upper flange portion of 17 that abuts 1) is formed at one end of the valve seat core (top end of 17) near the guide sleeve (understood to be near the sleeve, relative to the bottom of 17); the valve seat (1) is provided with a mounting hole (bottom opening of 1) communicating with the valve chamber (see FIG 1); and the other end of the valve seat core (bottom end of 17) penetrates through the mounting hole (evidenced by FIG 1), resulting in the restricting portion (outer upper flange portion of 17) abutting against the valve seat (1).”

Regarding claim 5, Lv2 (FIG 4) discloses “wherein the valve core assembly (16, 15, 13, 4, 14, 12)  further comprises a ball screw (4 seen to be a ball screw, as it resembles the screw of the applicant) and a spring (13); the valve head (16, 15) is provided with a connecting hole (interior of 15/16, open at top), and a first end of the ball screw (bottom of 4) is arranged in the connecting hole (see FIG 1, part of 4 that is surrounded by 12, 14, 13); and the spring (13) sleeves on the ball screw (13 surrounds bottom end of 4, indirectly abuts via 12, read on “sleeves”), and a first end of the spring (top of 13) abuts against the ball screw (indirectly via 12, like applicant’ relationship of 23/24/25), and a second end of the spring (bottom of 13) is located in the connecting hole (see FIG 1).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of Lv1.

Regarding claim 9, Zhan is silent regarding “wherein the valve core assembly further comprises a sealing ring, which is sleeved on an outer surface of the valve head, and is configured for sealing a slot between the outer surface of the valve head and an inner surface of the guide sleeve.”
	However, Lv1 (FIG 4) teaches a valve core assembly analogous to Zhan having a sealing ring (unnumbered O-ring between 2 and “the guide sleeve“ at the top of 11) sleeved on an outer surface of the valve head (ring surrounds 2) and is configured for sealing a slot between the outer surface of the valve head and an inner surface of the guide sleeve (seals groove where ring is located, which is between the guide sleeve and 2).
	Therefore it would have been obvious, before the effective filing date, to modify the valve of Zhan with “wherein the valve core assembly further comprises a sealing ring, which is sleeved on an outer surface of the valve head, and is configured for sealing a slot between the outer surface of the valve head and an inner surface of the guide sleeve”, as taught by Lv1, to provide a feature that permits a better seal around the valve.

Regarding claim 11, Zhan (FIGs 6-7) discloses “wherein the nut assembly (62) comprises a nut seat (main body of 62) and a fixing plate (unnumbered plate embedded at bottom of 62, abuts top of 1); the fixing plate is in a ring shape (understood to be annular from FIGs); and an inner surface of the fixing plate contacts the nut seat (interior of plate abuts exterior of body of 62), resulting in the fixing plate being connected with the nut seat (see FIGs)”
Zhan is silent regarding “and the outer surface of the fixing plate contacts one end of the guide sleeve, resulting in the fixing plate being connected with the end of the guide sleeve.” The plate does not contact the sleeve and the sleeve is fixed to the bottom of the seat.
However, Lv1 (FIG 4) teaches a valve core assembly analogous to Zhan having a rotor assembly 52, 62 that directly rests on a guide sleeve (upper portion of 11 that tightly sleeves 2, including bar portions that are around where 9 is pointing).
It would have been obvious, before the effective filing date, to modify the valve of Zhan to have an integrated guide sleeve connected at the top of the seat as taught by Lv1, such that the assembly comprises “and the outer surface of the fixing plate contacts one end of the guide sleeve, resulting in the fixing plate being connected with the end of the guide sleeve”, as making parts integral while still achieving the same expected result (parts have same function/location other than hos the sleeve is connected to the seat) would be within routine skill in the art. 

Regarding claim 12, Zhan (FIGs 6-7) discloses “wherein the electronic expansion valve further comprises a sleeve tube (housing dome surrounding 71)…
the sleeve tube is configured for accommodating the nut assembly and the rotor (see FIG 6).”
	Zhan is silent regarding “one end of the sleeve tube is connected with the guide sleeve…”. In Zhan the sleeve tube rests on the seat.
	However, Lv1 (FIG 4) teaches a valve core assembly analogous to Zhan where the sleeve tube 9 rests on the guide sleeve (upper portion of 11 that tightly sleeves 2, including bar portions that are around where 9 is pointing).
	It would have been obvious, before the effective filing date, to modify the valve of Zhan such that “one end of the sleeve tube is connected with the guide sleeve…”, as taught by Lv1, as Zhan discloses the critical components, choosing a slightly different location of the components while achieving the same expected result (understood that device would still perform the same) would be within routine skill in the art.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, Zhan and Lv2 are each silent regarding the entirety of “wherein an inner surface of a connecting hole has a flange protruding inwards, and the ball screw is provided with a gasket; and the first end of the spring abuts against the gasket, and the second end of the spring abuts against the flange.”
	No prior art remedies the deficiencies of the closest prior art of record Zhan or Lv2, and the attempted modification would require substantial changes and possibly alter the intended operation of the art, or render the art such that it would not read on intervening subject matter. As such, claim 6 is nonobvious.
	Claims 7 and 8 are allowable by virtue of their dependency on claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A device similar to the application is disclosed by Zhan (US 20150184768).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753